Case 2:20-cv-02020-PKH Document 35        Filed 01/04/21 Page 1 of 1 PageID #: 358




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION

ANTHONY SMITH GORDON                                                      PLAINTIFF

v.                              No. 2:20-CV-02020

SHERIFF RON BROWN, et al.                                             DEFENDANTS

                                   JUDGMENT

     Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE.

     IT IS SO ADJUDGED this 4th day of January, 2021.


                                                    /s/P. K. Holmes, ΙΙΙ
                                                    P.K. HOLMES, III
                                                    U.S. DISTRICT JUDGE
